                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                          DOCKET NO. 3:13-cr-218-MOC-DSC-1

 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
                                                )
 Vs.                                            )                      ORDER
                                                )
 PATRICK O’BRIAN ARTIS,                         )
                                                )
                 Defendant.                     )



        THIS MATTER is before the Court on a pro se motion filed by Defendant, titled as a

“Motion for Compassionate Release Reduction.” (Doc. No. 47). In the motion, Defendant

contends that he was improperly designated and sentenced as a career offender under U.S.S.G. §

4B1.1. More specifically, he moves for compassionate release under 18 U.S.C. §

3582(c)(1)(A)(i), arguing that he is actually innocent of being a career offender because his prior

convictions for common law robbery and burning of an unoccupied building do not qualify as

violent felonies under North Carolina state law. The Government has responded in opposition to

the motion.

   I.      BACKGROUND

   In May 2013, Defendant disguised himself as a woman and robbed the North Carolina State

Employees Credit Union in Charlotte, North Carolina. (Doc. No. 19 at ¶¶ 5-8: PSR). He placed a

package on the counter with a handwritten note that stated, “THERE IS A BOMB IN THIS

PACKAGE ON THE COUNTER. GIVE ME ALL YOUR MONEY AND STEP BACK. IF I

GET ANY MONEY THAT TURNS COLORS WHEN I GET A CERTAIN AMOUNT OF

FEET I BLOW IT. IF I HEAR ANY SIRENS FOR THE NEXT 15 MINS I WILL BLOW IT.

                                                    1
NOW PASS IT DOWN TO THE NEXT TELLER.” The teller complied, and Defendant left with

the bank’s money. (Id. at ¶ 6). Police later determined that the package was a cigarette carton

wrapped in duct tape with wires poking out of it. (Id. at ¶¶ 5, 7).

       Less than a week later, Defendant robbed a SunTrust Bank in Charlotte. (Id. at ¶ 9). He

placed a rectangular bag on the counter and handed the teller a note that said, “THIS IS A

BOMB. LOAD MY BAG. IF I HEAR SIRENS I’LL BLOW IT UP IN 15 MIN. PUT NOTE IN

BAG.” (Id.). Defendant handed the teller a second bag, which the teller filled with money and

handed to him. (Id. at ¶ 10). Defendant was later apprehended and confessed to both robberies.

(Id. at ¶ 16). A week later, Defendant claimed that he was only the getaway driver for the first

bank robbery. (Id. at ¶ 17).

       A grand jury indicted Defendant, charging him with two counts of bank robbery by use of

a dangerous device in violation of 18 U.S.C. §§ 2113(a), (d), and aiding abetting as to the first

bank robbery. (Doc. No. 1). Defendant pled guilty to both counts. (Doc. No. 13). This Court

sentenced Defendant as a career offender, citing his prior convictions for common law robbery,

robbery affecting interstate commerce, burning an unoccupied building, and malicious use of

explosive damage to property. See (Doc. No. 19 at ¶ 43; Doc. No. 24; Doc. No. 29, at 1–2). The

Court imposed a 188-month sentence in 2014. (Doc. No. 24). Defendant did not appeal.

       In June 2016, Defendant filed a motion to vacate, alleging that he was improperly

sentenced as a career offender in light of Johnson v. United States, 135 S. Ct. 2551 (2015). (Doc.

No. 26). He voluntarily dismissed that motion after the Supreme Court decided Beckles v.

United States, 137 S. Ct. 886 (2017). (Doc. No. 27). In March 2018, Defendant filed a second

motion to vacate, arguing that he was improperly sentenced as a career offender in light of

Mathis v. United States, 136 S. Ct. 2243 (2016), and that his counsel provided ineffective



                                                  2
assistance for not arguing that his career offender designation was unconstitutional. (Doc. No.

28). This Court dismissed the motion as time-barred and without merit. (Doc. No. 29). The

Fourth Circuit Court of Appeals denied a certificate of appealability and dismissed Defendant’s

appeal. (Doc. No.

32).

       In December 2019, Defendant filed a motion pursuant to Federal Rule of Civil Procedure

60(b), arguing that he was entitled to relief from his designation as a career offender because the

Court relied on insufficient facts from the PSR, rather than Shepard documents, in finding that

his prior convictions qualified as career offender predicates. (Doc. No. 34). He asserted that his

prior convictions for common law robbery and burning of an unoccupied building and malicious

use of explosive damage to property were both class G felonies under state law and did not

qualify as violent felonies. (Id. at 2–3). This Court construed the motion as a successive motion

to vacate and dismissed it for lack of jurisdiction, due to Defendant’s failure to obtain

authorization from the Fourth Circuit to file it. (Doc. No. 41).

       A year later, Defendant filed a motion for compassionate release. (Doc. No. 42). The

Government moved to dismiss Defendant’s motion for failure to exhaust his administrative

remedies. (Doc. No. 45). This Court granted the motion to dismiss and dismissed Defendant’s

motion without prejudice due to his failure to exhaust administrative remedies. (Doc. No. 46).

       Defendant filed the pending motion for compassionate release in May 2021, arguing that

he is seeking compassionate release under 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 47). He

attached a response to inmate request from the Acting Warden, stating that he did not meet the

criteria for compassionate release based on extraordinary and compelling circumstances. (Doc.




                                                  3
No. 47-1). More than 30 days have passed since this response. Defendant again seeks to

challenge his career offender enhancement. Id.

   II.      STANDARD OF REVIEW

   Ordinarily, a “court may not modify a term of imprisonment once it has been imposed.” 18

U.S.C. § 3582(c). A motion for compassionate release is an exception to this rule. The First Step

Act of 2018 modified the compassionate release provision that allowed only the BOP to seek

reduction of a sentence to permit prisoners to apply for such relief themselves. A court may

reduce the defendant’s term of imprisonment “after considering the factors set forth in [18

U.S.C. § 3553(a)]” if the Court finds that (i) “extraordinary and compelling reasons warrant such

a reduction” and (ii) “such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” § 3582(c)(1)(A)(i). As the movant, the defendant bears the burden

to establish that he is eligible for a sentence reduction. United States v. Jones, 836 F.3d 896, 899

(8th Cir. 2016); United States v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014).

         The Fourth Circuit has concluded that because the Sentencing Commission has not yet

issued a policy statement that applies to Section 3582(c)(1)(A) motions filed by defendants,

rather than the BOP, courts may “make their own independent determinations of what constitutes

an ‘extraordinary and compelling reason[ ]’ under § 3582(c)(1)(A), as consistent with the

statutory language[.]” United States v. McCoy, 981 F.3d 271, 281–82, 284 (4th Cir. 2020). The

policy statement issued with respect to motions brought by the BOP, however, “remains helpful

guidance even when motions are filed by defendants.” Id. at 282 n.7; see United States v. Moore,

No. 3:13CR173, at 4 n.4 (W.D.N.C. Jan. 6, 2021) (sealed).

         The Sentencing Commission’s policy statement provides that a court may reduce the term

of imprisonment after considering the Section 3553(a) factors if the Court finds that (i)



                                                 4
“extraordinary and compelling reasons warrant the reduction;” (ii) “the defendant is not a danger

to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g);” and

(iii) “the reduction is consistent with this policy statement.” U.S.S.G. § 1B1.13.

          The policy statement includes an application note specifying the types of medical

conditions that qualify as “extraordinary and compelling reasons.” U.S.S.G. § 1B1.13, cmt.

n.1(A). The application note also sets out other conditions and characteristics that qualify as

“extraordinary and compelling reasons” related to the defendant’s age (where he is at least 65

years old) and family circumstances. U.S.S.G. § 1B1.13, cmt. n.1(B)-(C). Finally, the note

recognizes the possibility that the BOP could identify other grounds that amount to

“extraordinary and compelling reasons.” U.S.S.G. § 1B1.13, cmt. n.1(D).

   III.      DISCUSSION

   Defendant’s arguments challenge the validity of his sentence and conviction are not relevant

to a motion for a reduced sentence under 18 U.S.C. § 3582(c)(2) or to a motion for

compassionate release. Defendant has already filed one Section 2555 petition, which was denied.

Accordingly, to the extent Defendant seeks a modification of his sentence on the basis that it

“was imposed in violation of the Constitution or laws of the United States, or that the court was

without jurisdiction to impose such sentence, or that the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack,” 28 U.S.C. § 2255(a), this Court

lacks jurisdiction to decide the motion. This court may not hear a second or successive Section

2255 petition unless Defendant obtains approval from the Fourth Circuit. See 28 U.S.C. §

2255(h); 28 U.S.C. § 2244(b)(3)(A). Nor may Defendant disguise a subsequent Section 2255

motion by labelling it as a motion for a reduced sentence pursuant to another legal provision.




                                                  5
       Even if Defendant had argued any of the grounds for a motion for compassionate relief,

the Court would deny the motion. In determining whether to grant a motion or compassionate

release, the Court must consider whether the defendant is “a danger to the safety of any other

person or to the community.” U.S.S.G. § 1B1.13(2). Additionally, this Court must consider the §

3553(a) factors, as “applicable,” as part of its analysis. See § 3582(c)(1)(A); United States v.

Chambliss, 948 F.3d 691, 694 (5th Cir. 2020). The Court may also consider whether Defendant

has an appropriate release plan.

       Defendant has not argued or shown that the Section 3553(a) factors warrant relief, that he

will not pose a danger to the community, or that he has an appropriate release plan. Although an

exhibit to his motion shows that he has engaged in educational programming while incarcerated,

Doc. No. 47-1 at 6, this does not show that he would not pose a danger to the community. The

nature of Defendant’s offenses, including threatening to detonate bombs to rob banks, was very

serious. And, due to his extensive criminal history, he scored in criminal history category VI,

even without the career offender enhancement. (Doc. No. 19 at ¶ 59). His prior convictions

included robbery with a dangerous weapon, possession of a firearm by a felon, and use of an

explosive or incendiary device to burn a building. (Id. at ¶¶ 54, 55). The original sentence that

this Court imposed adequately accounted for the Section 3553(a) factors, including providing

just punishment, affording adequate deterrence to criminal conduct, protecting the public from

further crimes, and avoiding unwarranted sentencing disparities. Defendant has not met his

burden to show that the Court should reduce his sentence. Thus, to the extent that Defendant’s

motion is construed as a motion for compassionate release, rather than as a Section 2255 motion

to vacate, the motion is denied.

                                              ORDER



                                                 6
                        IT IS, THEREFORE, ORDERED that Defendant’s “Motion for Compassionate Release

               Reduction” (Doc. No. 47), is DENIED.




Signed: June 18, 2021




                                                          7
